DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 12/17/2020.  Claims 1-20, of which claims 1 and 11 are independent, were pending in this application and are considered below.

	 Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 12/15/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202011475568.0 application as required by 35 U.S.C. 

 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

	Acknowledgment is made of the Applicant's indication of National Stage entry from the PCT Application No. PCT/FR07/51602, filed July 5, 2007, which claims the priority of European Patent Office Patent Application No. 06291127.6, filed on July 7, 2006, in the Application Data Sheet received on 12/23/2008, which constitutes the specific reference required by 35 U.S.C. 119(e) or 120, and 37 CFR 1.78(a)(2) or CFR 1.78(a)(4), is acknowledged.

Specification
	The disclosure is objected to because of the following informalities: 

delete the lines prior and the inventors name proceeding the tile of the invention.

The recitation "L3" (line 8 of page 3) seems to be improper, because this acronym has not been introduced previously. It is suggested the first instance of any abbreviation in the specification appear in the parenthesis preceded by its definition, e.g., “Layer-. 

Appropriate correction is required.

	The abstract of the disclosure is objected to because 
it contains the title and inventors names, which should be removed.  Correction is required.  See  MPEP § 608.01(b).
The recitation "L3" (line 9) seems to be improper, because this acronym has not been introduced previously. It is suggested the first instance of any abbreviation in the abstract appear in the parenthesis preceded by its definition, e.g., “Layer-3 (L3)” 

Claim Objections
	Claims 1-20 are objected to because of the following informalities: The recitation "L3" (line 7 of claim 1; line 11 of claim 11) seems to be improper, because this acronym has not been introduced previously. It is suggested the first instance of any abbreviation in claims appear in the parenthesis preceded by its definition, e.g., “Layer-3 (L3)”

Claims 2-10 and 12-20 are objected due to their dependency to the objected claims 1 and 11, correspondingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 11, claim recites the limitation “a measurement configuration circuit that a SL measurement report configuration for an SL measurement report” (lines 7-9 of 

Regarding claims 1 and 11, claim recites the limitation “the SL link connection”” (line 7 of claim 1; line 12 of claim 11). There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 2-9 and 11-20, claims are rejected due to their dependency to the rejected claims 1 and 11, correspondingly.

Allowable Subject Matter
 	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the objection, set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Z. Ali, S. Lagen, L. Giupponi and R. Rouil, "3GPP NR V2X Mode 2: Overview, Models and System-Level Evaluation,"  in IEEE Access, vol. 9, pp. 89554-89579, 2021, doi: 10.1109/ACCESS.2021.3090855; 
M. H. C. Garcia, A. Molina-Galan, M. Boban, J. Gozalvez, B. Coll-Perales, T. Sahin, and A. Kousaridas, ‘‘A tutorial on 5G NR V2X communications,’’ IEEE Commun. Surveys Tuts., early access, Feb. 3, 2021, doi: 10.1109/COMST.2021.3057017; 
Device to Device Communication in LTE. Application Note 1MA264. Rohde & Schwarz. 2015. online <https://www.rohde-schwarz.com/us/applications/device-to-device-communication-in-lte-white-paper_230854-142855.html>. 
3GPP TS 36.302: "Evolved Universal Terrestrial Radio Access (E-UTRA); Services provided by the physical layer (Release 15)"; V15.2.0; 2019-03
He (US 2020/0344722 A1) 
Jeong (US 2021/0250798 A1)


Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631